DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7,10,12 is/are rejected under 35 U.S.C. 102(a1/a2) as being  anticipated] by Fukuda (US 6,116,939)
With regard to claim 1 ,Fukuda (US 6,116,939) discloses a plug connector (10), configured to be inserted into a socket connector (20), the plug connector comprising:
an insulating body (11), comprising a main body portion (11) and a locking arm (15) formed by extending from a top surface of the main body portion, wherein two locking portions (19, 19) are formed by laterally protruding from a left side and a right side of a front end of the locking arm, each of the locking portions is configured to be locked with a clip portion of the socket connector, each of the locking portions is located in front of a connecting location of the locking arm and the main body portion, a pressing portion (15b) is formed between the two locking portions by protruding upward from the front end of the locking arm, and viewing from a top view thereof, the pressing portion is provided to align with the locking portions in a left-right direction; and
at least one mating terminal (13), provided in the insulating body, wherein the at least one mating terminal is provided with at least one mating portion to mate with at least one conductive terminal (23) of the socket connector.
With regard to claim 7 ,Fukuda (US 6,116,939) discloses a top surface of each of the locking portions(19,19)  is not higher than a top surface of the locking arm (15).

With regard to claim 10 ,Fukuda (US 6,116,939) discloses A connector assembly, comprising:
a socket connector (20), comprising an insulating seat (21) and at least one conductive terminal (23) provided in the insulating seat, wherein the insulating seat comprises a rear wall and a top wall (25)  formed by protruding forward from the rear wall, the rear wall and the top wall form a mating space, a recess  is backward concavely provided on a front end of the top wall, the 

    PNG
    media_image1.png
    299
    578
    media_image1.png
    Greyscale

a plug connector  (10, please see claim 1 above), inserted backward into the mating space of the socket connector, wherein the plug connector comprises an insulating body and at least one mating terminal provided in the insulating body, the insulating body is provided with a main body portion and a locking arm formed by extending from a top surface of the main body portion, the locking arm is accommodated in the recess, two locking portions are formed by respectively protruding from a left side and a right side of a front end of the locking arm, the two locking portions are located in front of a connecting location of the locking arm and the main body portion, the two locking portions are respectively located behind the two clip portions correspondingly such that the locking portions and the clip portions are correspondingly locked to each other, a pressing portion (15b)is formed by protruding upward from the front end of the locking arm, viewing from a top view thereof, the pressing portion is located between the two locking portions and aligned to the two locking portions in a left-right direction, and the mating terminal is provided with a mating portion to be conductively connected to the contact portion.

With regard to claim 12 ,Fukuda (US 6,116,939) discloses a top surface of each of the locking portions (19)  is lower than a top surface of each of the clip portions .

Allowable Subject Matter

Claims 2-6, 8, 9, 13, 14-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art has been found to anticipate or render obvious the presently claimed subject matter. Specifically, none of the prior art of record discloses
that the locking arm comprises a first elastic arm formed by extending upward and backward from a top surface of the main body portion and a second elastic arm formed by extending forward from the first elastic arm, the second elastic arm is located above the first elastic arm, a separation slot is formed between the first elastic arm and the second elastic arm, the locking portions are formed by laterally protruding from a front end of the second elastic arm in the left- right direction, and the locking portions are located in front of the first arm (cl. 2/3-6):.
that  each of the locking portions is provided with an guiding chamfer facing upward, the guiding chamfer is provided obliquely forward and upward from a back end surface of each of the locking portions, and a back end of the guiding chamfer is located in front of a back end of the pressing portion (cl. 8, 13/14);.
that the main body portion is provided with at least accommodating hole accommodating the at least one mating terminal and at least 
one through hole , the at least one accommodating hole runs through the main body portion in a front-rear direction, each of the at least one through hole is in communication with a 
two protruding portions are formed by respectively extending upward from the top wall at a left side and a right side of the recess, and each of the clip portions is formed by protruding from a corresponding one of the two protruding portions toward the recess in the left-right direction (cl. 16);.
each of the clip portions is provided with a first guiding chamfer facing downward, the first guiding chamfer is provided obliquely backward and downward from a front end surface of each of the clip portions, each of the locking portions is provided with a second guiding chamfer facing upward, the second guiding chamfer is provided obliquely forward and upward from a back end surface of each of the locking portions, the second guiding chamfer is guided by the first guiding chamfer, such that each of the locking portions moves to be behind a corresponding one of the clip portions (cl. 17);
that a bottom surface of each of the clip portions and a top surface of the top wall are located on a same horizontal plane in a vertical direction (cl. 18).
that each of the two side walls comprises an extending arm and an elastic arm provided close to the mating space relative to the extending arm, the elastic arm has a first arm extending forward from the extending arm and a second arm bending reversely from the first arm and extending backward, the second arm is backward connected to the rear wall, an opening slot is formed between the first arm and the extending arm and runs forward therethrough, a through slot is formed between the second arm and the first arm, a buckling portion is formed at a side of the second arm away from the first arm, the buckling portion is provided to correspond to the through slot and the opening slot in a left-right direction, and two clamping portions are respectively provided at a left side and a right side of the main body portion to correspondingly 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2/22/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        									3/25/22